PER CURIAM.
The petitioner appeals from the habeas court’s dismissal of his petition for writ of habeas corpus and the court’s denial of his petition for certification.
After a review of the record and briefs, and after considering the oral arguments, we conclude that the petitioner has not made a substantial showing that he has been denied a state or federal right or sustained the burden of persuasion that the denial of certification to appeal was a clear abuse of discretion or that an injustice has been done. Williamson v. Commissioner of Correction, 39 Conn. App. 773, 667 A.2d 562 (1995); Davis v. Commissioner of Correction, 39 Conn. App. 735, 667 A.2d 560 (1995); Bush v. Commissioner of Correction, 37 Conn. App. 930, 657 A.2d 724 (1995).
The appeal is dismissed.